 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinery Erectors Local Union No. 575, International Associationof Bridge, Structural and Ornamental Iron Workers, AFL-CIO.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, the Millwrights and Duncan, shall notify the Re-gional Director for the Seventh Region in writing, whether or notthey will refrain from forcing or requiring General Riggers andErectors, Inc., by means proscribed by Section 8(b) (4) (D) of theAct, to assign the disputed work to its members rather than to mem-bers of the Riggers.Building Service Employees International Union,Local 324,AFL-CIOandHewitt-Robins,Inc.Case No. 2-CD-177. April 5,1960DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10(k) of the Act, which pro-vides that, "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair practice shall havearisen...."On August 17, 1959, Hewitt-Robins, Inc., herein called Hewitt-Robins, filed with the Regional Director for the Second Region acharge alleging in substance that Building Service Employees Inter-national Union, Local 32-J, AFL-CIO, herein called the Respondent,had engaged in, and induced and encouraged the employees of severalemployers other than Hewitt-Robins to engage in, a strike for thepurpose of forcing or requiring Hewitt-Robins to assign particularwork to members of Respondent rather than to employees of Hewitt-Robins who are not members of Respondent.Thereafter, pursuant to Section 10(k) of the Act and Sections102.89 and 102.90 of the Board's Rules and Regulations (Series 8,1959), the Regional Director investigated the charges and providedfor an appropriate hearing upon due notice to all parties.The hear-ing was held before James J. Graham, hearing officer, on variousdates between October 29 and November 23, 1959.Hewitt-Robinsand Respondent appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the hearingofficermade at the hearing are free from prejudicial error and arehereby affirmed.No briefs were filed by any of the parties.127 NLRB No. 7. BUILDING SERVICE EMPLOYEES INTERNATIONAL UNION31Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.Hewitt-Robins, Inc., is a New York corporation which designs,produces, installs, and services materials-handling systems and manu-factures industrial rubber and foam rubber products. Its gross reve-nue in 1958 exceeded $50,000,000, of which more than $25,000,000 wasderived from direct sales to customers located outside New YorkState.We find that Hewitt-Robins is engagedin commercewithin themeaning of the Act and that it will effectuate the policies of the Actto assert jurisdiction herein.2.Building Service Employees International Union, Local 32-J,AFL-CIO, is a labor organization within themeaning ofthe Act.3.The dispute :Hewitt-Robinsrents office spacein a building at 157 ChambersStreet in New York City.Under itslease,Hewitt-Robinsis respon-sible for the cleaning of its leased premises.For many years, thiscleaningwas done under contract by an independent company,Metropolitan Window and Office Cleaning Corporation, herein calledMetropolitan.The actual cleaning work was done by three womenemployees of Metropolitan-Blanche Motiuk, Anna Mae Jones, andAnna Holka.Early in 1959, Hewitt-Robins became dissatisfied withthe quality of service performed by Metropolitan and with its cost;it decided to do the cleaning work itself through hired employees.For this purpose, it employed two men, one on March 23 and theother on May 14, 1959, in anticipation of the expected cancellation ofthe contract with Metropolitan.Neither of these men was at the timea member of the Respondent.On May 20, 1959, Hewitt-Robins noti-fied Metropolitan that it was canceling the cleaning contract with thelatter, effective as of May 31, 1959.Several days before the effective date of the cancellation, theRespondent was notified of Hewitt-Robins' action.A union repre-sentative thereupon called Hewitt-Robins and discussed the contem-plated change with a company official.As a result of the discussion,the union representative mailed to Hewitt-Robins a list of cleaningcontractors with whom Respondent had contractual relations, and aproposed collective-bargaining agreement to be executed by Hewitt-Robins in the event the latter decided to do the cleaning work with itsown employees.Hewitt-Robins refused to accept either of the alter-natives offered by Respondent. Instead, it permitted its contractwith Metropolitan to lapse and had its two recently hired mencleaners do the work formerly done by the three women cleanersemployed by Metropolitan. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 4, 1959, Respondent began picketing the Chambers Streetbuilding with signs reading : "Office Cleaners Union on strike . . .Hewitt-Robins Engineers, Inc. 157 Chambers Street ... Displacedour members by hiring non-union employees.Help us gain betterconditions ... Local 32-J."The picketing was later extended toanother building occupied in part by Hewitt-Robins, but not involvedin this dispute.The picketing continued until September 15, 1959,when it was discontinued in accordance with a stipulation by theUnion in a pending Section 10 (1) injunction proceeding.On`July 21, 1959, representatives of Hewitt-Robins and Respond-ent met to discuss their difficulties.According to Burke, spokesmanfor Hewitt-Robins, President Perry of Respondent complained thatthe Company had displaced or replaced union people with nonunionhelp.Burke denied that there ever had been such replacement be-cause Hewitt-Robins had never previously employed cleaners.Perrythen said that he would like to negotiate a collective-bargaining con-tract.Burke replied that he could not because the male cleaners werenot members of Respondent and did not want to join. There is nodispute that at this time Respondent did not represent the men.Ac-cording to Perry, he asked Burke to continue in Hewitt-Robins' em-ploy the three women who had formerly done the cleaning work asemployees of Metropolitan, but he denied asking for the dischargeof the two men who were then doing the cleaning work. The meet-ing was unsuccessful in resolving the dispute.At a second meetingheld on August 18, Perry made three proposals for settling the dis-agreement between the parties.According to Burke, Perry proposedthat Hewitt-Robins should : (1) Eliminate the two male employeesand give the cleaning work to a union contractor; (2) if either of themale employees should quit or be discharged, replace them with unionmembers; and (3) employ an industrial engineering firm to make ananalysis of the cost of cleaning the Hewitt-Robins premises. In histestimony as to this meeting, Perry agreed that he had made threeproposals; but he described the first one differently.According toPerry, his first proposal was that Hewitt-Robins retain the threewomen in its employ and make a collective-bargaining agreement withRespondent.He denied asking for the discharge of the men in-cumbents.None of the Respondent's proposals were acceptable toHewitt-Robins.On October 23, 1959, after Respondent had ceased its picketing ofthe Hewitt-Robins premises, the two men cleaners joined Respondent.Contention of the PartiesThe parties did not set forth their precise contentions with respectto this dispute.It is apparent, however, that Hewitt-Robins con- BUILDING SERVICE EMPLOYEES INTERNATIONAL UNION33tends, and Respondent denies, that by the foregoing conduct Re-spondent violated Section 8 (b) (4) (D) of the Act.Applicability of the StatuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act, and the Re-gional Director was satisfied, on the basis of his investigation, that aviolation of the section had been committed.'In a proceeding under Section 10(k) of the Act, the Board is re-quired to find only that there is reasonable cause to believe that Sec-tion 8 (b) (4) (D) has been violated before proceeding with a determi-nation of the dispute out of which the unfair labor practice hasarisen.There is no dispute that Respondent established picket lines in frontof the two buildings in New York City where Hewitt-Robins leasedoffice space.The Board has held that, apart ffom the literal appealof picket signs, the picket line itself constitutes an act of inducementor encouragement of employees not to perform services for the pick-eted employer, and that such picketing for unlawful purposes, whetheror not successful in bringing about a strike or refusal to performservices for the employer, is within the proscription of Section8(b) (4) (D) .2Moreover, apart from the picketing there is affirmativeevidence of the active solicitation of employees to respect the picketlines.The remaining question is whetheranobject of. the picketing wasto force or require Hewitt-Robins to reassign cleaning work from itsown employees to members of Respondent.3Hewitt-Robins had neverpreviously employed the three women who had done the cleaning workat the Company's premises as employees of Metropolitan.4 It hadhired two men with the expectation that, after the termination of thecontractwithMetropolitan, they would do its cleaning work.Respondent was aware of the company's plan and its actual executionbefore the start of the picketing.Based upon the foregoing, andRespondent's various proposals to settle the dispute with Hewitt-1 Section 8(b) (4),(D) at thetime of the events in question provided that it was anunfair labor practice for a labororganization or its agents"to engage in, or to induceor encourage the employees of any employer to engage in, a strikeor a concertedrefusalin the courseof their employmentto . . . perform any serviceswhere an object thereofis: (D) forcingor requiringany employer to assignparticular work to employees in aparticularlabor organization or in a particulartrade, craft,or class rather than toemployeesin another labor organization or in anothertrade, craft,or class, unless suchemployeris failingto conformto an order or certification of the Board determining thebargaining representative for employees performing such work."2Local 472, International Laborers Union, Heavy and General Construction,AFL-CIO,et at.(Ernest Benda Contracting Company, Inc.),123 NLRB 1776.3 J bid'In this important respect, the facts in the present case differ from those inInterna-tional Brotherhood of Electrical Workers, Local292,AFL-CIO (Franklin BroadcastingCompany),126 NLRB 1212.560940-61-vol. 127-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobins, thereis reasonablecause to believe than an object of Respond-ent'spicketing was to compel Hewitt-Robins to reassign the cleaningwork from its own nonunion employees to members of Respondent.Accordingly, we find that the dispute is properly before the Boardfor determination under Section 10(k) of the Act.Merits of the DisputeThe record shows that the dispute was over Hewitt-Robins' assign-ment of the cleaning work to its own employees rather than to mem-bers of Respondent. It is well established that an employer is freeto make work assignments without being subject to strike pressure bya labor organization seeking the work for its members, unless theemployer is thereby failing to conform to an order or certification ofthe Board determining the bargaining representative for employeesperforming such workor unlessan employer is bound by an agree-ment to assign the Rvork in dispute to the claiming union.5AsRespondent is not the beneficiary of such order, certificate or contractclaim to the disputed work, we find that it is not lawfully entitled bymeans proscribed by Section 8(b) (4) (D) to force or require Hewitt-Robins toreassignwork being performed by its own employees tomembers of Respondent.'DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and from the entirerecord in the case, the Board makes the following determination ofdispute pursuant to Section 10(k) of the Act:1.Building Service Employees International Union, Local 32-J,AFL-CIO, is not and has not been lawfully entitled to force or requireHewitt-Robins, Inc., to assign cleaning work to its members ratherthan to Hewitt-Robins' own employees who are not members of thatlabor organization.2.Within 10 days from the date of this Decision and Determinationof Dispute, Building Service Employees International Union, Local32-J, AFL-CIO, shall notify the Regional Director for the SecondRegion in writing, whether or not it will refrain from forcing orrequiringHewitt-Robins, Inc., by means proscribed by Section8(b) (4) (D) to assign the work in dispute to members of BuildingServiceEmployees International Union, Local 39 J, AFL-CIO,rather than to Hewitt-Robins' own employees who are not membersof Respondent.MEMBERS JENKINS and FANNING took no part in the considerationof the above Decision and Determination of Dispute.5 31arkwell & Hartz Contractors,120 NLRB 610, 623.9By this action, however, we are not to be deemed as making an "assignment" of thedisputed workLocal 472, International Laborers Union, Heavy and General 'Construe-tion, AFL-CIO,et at.(Ernest Renda Contracting Company, Inc ),123 NLRB 1776.